DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-15, and 17-21 are pending in this application and have been examined on the merits. Claims 2-3 and 16 have been canceled by the applicant.
Response to Arguments
Applicant’s arguments, see sections III-V on pages 11-13, filed on 12/02/2021, with respect to the Drawing Objections, Specification Objections, and Claim Objections have been fully considered and are persuasive.  The drawing objections, specification objections, and objections of claims 2-3, 6, and 14 of 09/02/2021 have been withdrawn. 
Applicant’s arguments, see the second through seventh paragraphs of section VI on pages 13-14, filed on 12/02/2021, with respect to the claim interpretation of claim 14 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of the term “attachment member” under 35 U.S.C. 112(f) of 09/02/2021 has been expanded to include the structure found in paras. [0048]-[0049], [0052], [0054]-[0056] of the specification and the equivalent structure found in paras. [0059]-[0060], [0068] of the specification, as well as any obvious structure shown in Figs. 7-9 of the drawings. The interpretation is also expanded to include equivalents of the newly considered structure.
Applicant's arguments, see the eighth through ninth paragraphs of section VI filed 12/02/2021 have been fully considered but they are not persuasive. The term 
Applicant’s arguments with respect to claim(s) 1 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the case of arguments directed towards independent claims 1, 14, and 19 and dependent claim 6 the presence of amended language (like the diameter of the attachment wall being smaller than the predetermined distance, the hinged air duct having coplanar walls, and the hinged air duct having outer walls which face each other in the second position) which changes the scope of the claim has required a new grounds of rejection. In the case of the arguments directed towards the remainder of the dependent claims, the arguments made relate only to how previously cited prior art does not overcome the amended language of the independent claims, so the argument is resolved with the introduction of the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment member configured to selectively attach the air duct to and detach the air duct from the vehicle” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For examination purposes, the limitation is interpreted to cover corresponding structure “attachment wall” as described in the specification (paras. [0047]-[0049], [0052], [0054]-[0056], [0059]-[0060], and [0068]), as well as any obvious structure shown in Figs. 7-9 of the drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 21 is objected to because of the following informalities the terms “the inlet” and “the outlet” in claim 14 should be changed to “an inlet” and “an outlet” respectively to maintain clear antecedent basis, and the language “a second air duct members includes” on line 3 of claim 21 should be changed to “a second air duct members that includes” for clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,162,112 (referred to as Wheeler) in view US 2018/0038401 (referred to as Cloutier), and further in view of US 6,073,891 (referred to as Humber).
Regarding claim 1, Wheeler discloses a ventilation system (10) for a vehicle (Figs. 1 and 2 disclose a vehicle), the ventilation system comprising: an air duct (12) configured to selectively attach to and detach from a bar (Figs. 1-2 and col. 2, lines 62-68 disclose that 12 is capable to selectively attach and detach from a bar on a vehicle when 32 is secured to a location on the motor vehicle using fastening elements), and an attachment member (adjustable bracket) connected to the air duct (Figs. 3 and 8 disclose the adjustable bracket connected to 12), the attachment member includes, a base (24) connected to the air duct (24 is connected to 12 when screw 30 clamps 12 to 24 through 26 and 28 of base 24. See Fig. 4), an attachment wall (32) that extends away from the base (Fig. 5 discloses 32 extending away from 24) and terminates at a free end (Fig. 6 discloses the adjustable bracket having a free end. See Annotated Fig. 1), the free end is spaced away from the air duct by a predetermined distance (Fig. 5 discloses the free end being spaced away from 24).
Wheeler does not disclose that the vehicle includes a roll over protection system and the roll over protection system includes a bar.
However, Cloutier does disclose a vehicle (10) that includes a roll over protection system (72) and the roll over protection system includes a bar (84)
Wheeler and Cloutier are considered analogous to the claimed invention because they both are in the field of accessories attached to motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the vehicle disclosed in Wheeler to include the roll cage of Cloutier in order to surround the cockpit area of a vehicle (Cloutier, para. [0003]) so that, in the case of the vehicle rolling over, the passenger is protected from the roof, ground, or the sides of the vehicle from crushing them as the load will be taken by the roll cage.
Wheeler also does not disclose an attachment member geometry in which the distance between the free end and the base is smaller than a predetermined dimension of the bar, and the attachment wall has a curved inner surface with a predetermined diameter, and the diameter is greater than the predetermined distance.
However, Humber does disclose an attachment member (snap lock pipe mounting clamp 10) geometry in which the distance between a free end (end of outer leg 12j) and an base (outer leg 12i) is smaller than a predetermined dimension of a bar (col. 2, lines 41-57 and Fig. 4 disclose hole 14 having a smaller distance D than the diameter of pipe 16), and the attachment wall has a curved inner surface (inner surface of hole 14 see at least Fig. 1) with a predetermined diameter (diameter of hole 14 as depicted by Fig. 2), and the diameter is greater than a predetermined distance from the base to the free end of the attachment wall (at least Figs. 1 and 4 discloses the diameter of hole 14 being greater than distance D).
Wheeler and Humber are considered analogous to the claimed invention because they both are in the field of attaching bodies to bars. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment bracket of Wheeler with the mounting clamp of Humber in order to allow the air deflector of Wheeler to attach the bars of vehicles with exposed roll cages and to avoid inadvertent decoupling of the air deflector and a bar of a roll cage (Humber, col. 2, lines 41-57).
Regarding claim 4, Wheeler in view of Cloutier and Humber disclose the invention of claim 1 and the combination further discloses an attachment wall (side 12b of Humbler) that includes a curved outer surface (surfaces 12g, 12f, and 12d. See at least Fig. 4 of Humbler) having a predetermined first curvature (curvature of surfaces 12g, 12f, and 12d as disclosed by Fig. 4 of Humbler) and a curved inner surface (surface of hole 14. See Figs. 1 and 4 of Humbler) having a predetermined second curvature (curvature of hole 14 of Humbler) that is different from the predetermined first curvature (Fig. 4 of Humbler discloses the curvature of hole 14 being different than the curvature of surfaces 12g, 12f, and 12d).
Regarding claim 5, Wheeler in view of Cloutier and Humber disclose the invention of claim 4 and the combination further discloses wherein each of the curved inner surface and the curved outer surface is a cylindrical surface (at least Fig. 4 of Humber discloses the inner and outer surfaces of mounting clamp 10 being cylindrical. Fig. 6 of Humber discloses another embodiment of Humber which also has a cylindrical geometry for its outer surface which would be an obvious modification in order to save on material should molds be used to manufacture the mounting clam. See Humber, col. 3, lines 13-16).
Regarding claim 6, Wheeler in view of Cloutier and Humber disclose the invention of claim 5 and the combination further discloses wherein the curved inner surface (surface of hole 14 of Humbler) has a first center of curvature (see Fig. 4 of Humbler) and the curved outer surface (surfaces 12g, 12f, and 12d of Humbler) has a second center of curvature (see Fig. 4 of Humbler) that is different from the first center of curvature (Figs. 4 and 6 of Humbler disclose the outer surface having a different center of curvature than the inner surface).
Regarding claim 7, Wheeler in view of Cloutier and Humber disclose the invention of claim 1 and the combination further discloses wherein the free end is configured to elastically deform (see col. 2, lines 41-57 of Humbler) during selective attaching of the attachment member to the bar (see col. 2, lines 41-57 of Humbler) or selective detaching of the attachment member from the bar (see col. 2, lines 41-57 of Humbler).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Cloutier and Humbler as applied to claim 3 above, and further in view of US 5,101,711 (referred to as Durbin).
Regarding claim 8, Wheeler in view of Cloutier and Humbler disclose the invention of claim 1 and the combination further discloses wherein the air duct (12 of Wheeler) includes an air passageway (Fig. 3 of Wheeler discloses 12 having a passageway for air to travel through. See Annotated Fig. 2), an inlet in fluid communication with the air passageway (see Fig. 3 and col. 1, lines 35-41 of Wheeler), and an outlet in fluid communication with the air passageway (see Fig. 3 and col. 1, lines 35-41 of Wheeler).
The combination does not disclose a plurality of walls connected to each other being included in the air duct.
However, Durbin does disclose a plurality of walls (see Figs. 1-2 and Annotated Fig. 3) connected to each other (see Annotated Fig. 3) being included in the air duct (2). 
Wheeler and Durbin are considered analogous to the claimed invention because they both are in the field of air ducts used in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the geometry of the tube from Wheeler to include the walls of Durbin to allow enable air from outside the vehicle to more easily bend through an air duct (Durbin, col. 2, lines 21-29) to then be directed towards the inside of the windshield of a vehicle so that it is more evenly diffused around the interior of the vehicle (Durbin, col. 1, lines 32-35).
Regarding claim 9, Wheeler in view of Cloutier, Humbler, and Durbin disclose the invention of claim 8 and Wheeler further discloses wherein the attachment member (adjustable bracket) is connected to the air duct (12) at a location that is between the inlet and the outlet (Fig. 3 discloses the adjustable bracket being located between the inlet and out of 12).
Regarding claim 10, Wheeler in view of Cloutier, Humbler, and Durbin disclose the invention of claim 8 and the combination further discloses an inlet (14 of Wheeler), an outlet (16 of Wheeler), and an attachment member (adjustable bracket of Wheeler), and wherein the plurality of walls (see Annotated Fig. 3) includes a first wall a second wall spaced away from the first wall (Annotated Fig. 3 discloses a first wall and a second wall spaced away from the first wall) such that the air passageway extends along each of the first wall and the second wall (see col. 2, lines 21-29 of Durbin), that the inlet extends from the first wall to the second wall (Fig. 1 of Durbin and Annotated Fig. 3 discloses the inlet of 2 extending from the first wall to the second wall), that the outlet extends through the first side wall (Annotated Fig. 3 discloses the inlet of 2 of Durbin extending from the first wall to the second wall), and that the attachment member (12 of Durbin) is connected to and extends from the first wall (Fig. 1 of Durbin and Annotated Fig. 3 disclose 12 extending from the first wall and is connected to the first wall with 10 and 8).
Regarding claim 11, Wheeler in view of Cloutier, Humbler, and Durbin disclose the invention of claim 10 and the combination further discloses an inlet (14 of Wheeler) and an outlet (16 of Wheeler), and wherein the plurality of side walls (see Annotated Fig. 3) includes a third wall and a fourth wall spaced away from the third wall (Annotated Fig. 3 discloses a third wall and a fourth wall spaced away from the third wall), the third wall is connected to and extends from each of the first wall and the second wall (Annotated Fig.3 discloses the third wall being connected to and extending from the first wall and the second wall), and the fourth wall is connected to and extends from each of the first wall and the second wall (Annotated Fig.3 discloses the fourth wall being connected to and extending from the first wall and the second wall), that the inlet extends from the third wall to the fourth wall (Annotated Fig. 3 discloses the inlet of 2 of Durbin extending from the third wall to the fourth wall), and the outlet is bounded by each of the first wall, the second wall, the third wall, and the fourth wall (Annotated Fig. 3 discloses the outlet of 2 of Durbin being bound by the first wall, the second wall, the third wall, and the fourth wall).
Regarding claim 12, Wheeler in view of Cloutier, Humbler, and Durbin disclose the invention of claim 11 and the combination further discloses wherein the second wall (second wall of Annotated Fig. 3) includes, a flat portion (Annotated Fig. 3 discloses the second wall including a flat portion) that extends from the inlet (inlet of 2 of Durbin. See Annotated Fig. 3), and a curved portion (Annotated Fig. 3 discloses the second wall having a curved portion) that is connected to the third wall and the fourth wall (See Annotated Fig. 3), extends along the outlet (Annotated Fig. 3 discloses a curved portion of the second wall extending along the outlet), and extends from the outlet to the flat portion (Annotated Fig. 3 discloses the curved portion of the second wall extending to the flat portion).
Regarding claim 13, Wheeler in view of Cloutier, Humbler, and Durbin disclose the invention of claim 12 and the combination further discloses wherein the inlet (14 of Wheeler) faces a first direction (see Fig. 3 of Wheeler), an attachment member (adjustable bracket of Wheeler), and the outlet (16 of Wheeler) faces a second direction that is different from the first direction (see Fig. 3 of Wheeler), and an attachment member (12 of Durbin) that extends along the first wall (Fig. 1 of Durbin and Annotated Fig. 3 discloses 12 extending along the first wall) and extends from the third wall to the fourth wall (Annotated Fig. 3 discloses 12 of Durbin extending from the third wall to the fourth wall).
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Cloutier and Humbler as applied to claim 1 above, and further in view of 2016/0252263 (referred to as Chwala).
Regarding claim 21, Wheeler in view Cloutier and Humbler discloses the invention of claim 1, but the combination does not disclose wherein the air duct includes, a first air duct member that includes the inlet and a first opening, a second air duct member includes the outlet and a second opening, a hinge assembly that connects the first air duct member to the second air duct member such that the first duct member pivots between a first position and a second position, the first opening and the second opening are in fluid communication with each other when the first duct member is in the first position, and the fluid communication between first opening and the second opening is terminated when the first duct member is in the second position.
However, Chwala does disclose and air duct (duct as disclosed by at least Fig. 1) that includes a first air duct member (duct formed by duct wall 108. See annotated Fig. 4) that includes the inlet (see annotated Fig. 4) and a first opening (see annotated Fig. 4), a second air duct member (fan 110. See annotated Fig. 4) includes the outlet (see annotated Fig. 4) and a second opening (see annotated Fig. 4), a hinge assembly (buttressed hinge assembly 100) that connects the first air duct member to the second air duct member (Figs. 1-4 and para. [0092] discloses that hinge assembly 100 connecting the mounting support bar 102 of duct wall 108 with the fan support wall to the fan support arm 104 of fan 110) such that the first duct member pivots between a first position (position as disclosed in Figs. 1-2) and a second position (position as disclosed by Figs. 5-6), the first opening and the second opening are in fluid communication with each other when the first duct member is in the first position (see Figs. 1-2 and para. [0008] discloses the fan 110 being in fluid communication with the duct wall 108), and the fluid communication between first opening and the second opening is terminated when the first duct member is in the second position (Figs. 5-6 disclose a second position in which the fan 110 and duct 108 are no longer directly in fluid communication with each other).
Wheeler and Chwala are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Wheeler to have a hinged geometry of Chwala in order to make cleaning the interior of the tube easier (Chwala, paras. [0023]-[0024]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and further in view of Chwala.
Regarding claim 14, Wheeler discloses a ventilation system (10) for a vehicle (Figs. 1 and 2 disclose a vehicle) comprising: an air duct (12) that includes an inlet (14) facing a first direction (see Fig. 3) and an outlet (16) facing a second direction that is different from the first direction (see Fig. 3), the air duct is configured to receive air along the first direction (see Fig. 3 and col. 3, lines 1-4) and redirect air flowing through the air duct (see Fig. 3) to exit the air duct in the second direction such that air, from outside the vehicle, enters the vehicle (see Fig. 3 and col. 3, lines 1-4); and an attachment member (adjustable bracket. See col. 1, lines 67-69) connected to the air duct (Figs. 3 and 8 disclose the adjustable bracket connected to 12) at a position between the inlet and outlet (see Fig. 3), the attachment member is configured to selectively attach the air duct to and detach the air duct from the vehicle (see col. 2, lines 62-68), wherein the air duct includes an inlet (see Fig. 3), an outlet (see Fig. 3) and an outer wall (wall of tube 12 which is furthest from the vehicle and bar 32 as disclosed by Figs. 1-3).
Wheeler does not disclose a configuration of the air duct in which the air duct includes a first air duct member that includes the inlet, a first outer wall, and a first opening, a second air duct member that includes the outlet, a second outer wall, and a second opening, a hinge assembly that connects the first air duct member to the second air duct member such that the first duct member pivots between a first position and a second position, the first opening and the second opening are in fluid communication with each other when the first duct member is in the first position, and the fluid communication between first opening and the second opening is terminated when the first duct member is in the second position, and in the first position, the first outer wall and the second outer wall are coplanar and in the second position the first outer wall and the second outer wall face toward each other.
However, Chwala does disclose a configuration of an air duct (duct as disclosed by at least Fig. 1) which includes a first air duct member (duct formed by duct wall 108. See annotated Fig. 4) that includes an inlet (see annotated Fig. 4), a first outer wall (see annotated Fig. 5), and a first opening (see annotated Fig. 4), a second air duct member (fan 110. See annotated Fig. 4) that includes an outlet (see annotated Fig. 4), a second outer wall (see annotated Fig. 5), and a second opening (see annotated Fig. 4), a hinge assembly (buttressed hinge assembly 100) that connects the first air duct member to the second air duct member (Figs. 1-4 and para. [0092] discloses that hinge assembly 100 connecting the mounting support bar 102 of duct wall 108 with the fan support wall to the fan support arm 104 of fan 110) such that the first duct member pivots between a first position (position as disclosed in Figs. 1-2) and a second position (position as disclosed in Figs. 5-6), the first opening and the second opening are in fluid communication with each other when the first duct member is in the first position (see Figs. 1-2 and para. [0008] discloses the fan 110 being in fluid communication with the duct wall 108), and the fluid communication between first opening and the second opening is terminated when the first duct member is in the second position (Figs. 5-6 disclose a second position in which the fan 110 and duct 108 are no longer directly in fluid communication with each other), and in the first position, the first outer wall and the second outer wall are coplanar (annotated Fig. 5 discloses the outer walls being substantially co-planar) and in the second position the first outer wall and the second outer wall face toward each other (Figs. 5-6 discloses two outer walls at a 90 degree angle to one another. Should the opening angle increase past 90 degrees, the outer walls would clearly be facing each other. Since paras. [0018]-[0019] discloses the purpose of the hinge being to allow for easier cleaning of the vent and fan it would be obvious to one of ordinary skill in the art that increasing the opening angle past 90 degrees would allow for easier cleaning of the vent and fan by allowing more space for equipment or human maneuverability).
Wheeler and Chwala are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Wheeler to have a hinged geometry of Chwala in order to make cleaning the interior of the tube easier (Chwala, paras. [0023]-[0024]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Chwala as applied to claim 14 above, and further in view of US 5,460,409 (referred to as Conner).
Regarding claim 15, Wheeler in view of Chwala disclose the invention of claim 14 and the combination further discloses the ventilation system (10), the air duct (12), the vehicle (see Figs. 1-2), and the attachment member (adjustable bracket).
The combination does not disclose a retention tether configured to secure the air duct to the vehicle when the attachment member is selectively detached from the vehicle.
However, Conner does disclose a retention tether (28a) configured to secure the air duct to the vehicle when the attachment member is selectively detached from the vehicle (28a is capable of securing the adjustable bracket to the vehicle when one end portion is secured to the invention and the other end portion is attached to a roll cage. See col. 4, lines 6-11).
Wheeler and Conner are considered analogous to the claimed invention because they both are in the field of attaching elements to the roll cages of motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the invention of Wheeler to include the strap of Conner in order to safely secure the invention to a roll cage member of a motor vehicle so that the invention remains with the vehicle even if it becomes unattached accidently. The high strength of the strap would also allow for attachment of the invention without fear of heat or fire damage causing the strap to break, which would separate the invention from the vehicle (col. 4, line 66 to col. 5, line 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Chwala as applied to claim 14 above, and further in view of US 4,407,186 (referred to as Izumi).
Regarding claim 18, Wheeler in view of Chwala discloses the invention of claim 14, but the combination does not disclose further comprising: a plurality of louvers movably mounted in the air duct and adjacent to the outlet; and a louver arm attached to the louvers and configured to pivot the louvers relative to the outlet.
However, Izumi does disclose a plurality of louvers (6) movably mounted in the air duct (see col. 2, lines 60-67) and adjacent to the outlet (see Fig. 1); and a louver arm (8) attached to the louvers (see Fig. 1) and configured to pivot the louvers relative to the outlet (see col. 2, lines 56-65).
Wheeler and Izumi are considered analogous to the claimed invention because they both are in the field of air ducts used in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the invention of Wheeler to include the flow outlet structure of Izumi in order to cause a cyclic change in the direction of cool air which extends the range of the cool air without reducing its quality (Izumi, col. 1 line 67 to col. 2 line 6).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and further in view of Wheeler and further in view of Humbler.
Regarding claim 19, Cloutier discloses an off-road vehicle (10) comprising: a frame assembly (12); a plurality of wheels (14 and 18) rotatably supported on the frame assembly (see para. [0058]); a roll overprotection system (72) that includes a plurality of cage members (see para. [0065]) and is mounted to the frame assembly (see Figs. 2 and 3), and the roll overprotection system defines a passenger space (frame 12 which contains roll cage 72 defines a cockpit area 22. See para. [0059] and Fig. 1) and a windshield frame (windshield 100 attaches to the roll cage 72, the roll cage acts as a windshield frame. See para. [0067] lines 8-10 and Fig. 3), the plurality of cage members includes a first cage member (leg 84 as disclosed by Fig. 2) having a predetermined dimension (radius of leg 84 as disclosed by para. [0079]); and a windshield (windshield 100) connected to the windshield frame (see Fig. 3) and an attachment member (clamp 102), the attachment member includes, a base (head portion 106), an attachment wall (tail portion 110) that extends away from the base (see at least Fig. 9) and terminates at a free end (tab 142), the free end is spaced away from the base (Fig. 9 discloses tab 142 being spaced away from head portion 106, but does not disclose the base being attached to an air duct) by a predetermined distance (distance between tab 142 and head portion 106 as disclosed by Fig. 9) that is smaller than a predetermined dimension of the one of the cage members (para. [0079] discloses clamp 102 having a contacting surface 140 which has a radius that is slightly smaller than the radius of legs 84), and the attachment wall has a curved inner surface (contacting surface 140) with a predetermined diameter (para. [0079] discloses contacting surface 140 having a predetermined diameter).
Cloutier does not disclose an air duct that selectively attaches and detaches from one of the cage members, the air duct includes an inlet outside of the windshield and an outlet that faces toward the passenger space; and a configuration in which the base of the attachment member connects to the air duct.
However, Wheeler does disclose an air duct (12) that selectively attaches and detaches from one of the cage members (see col. 2, lines 62-68), the air duct includes an inlet (14) outside of the windshield (see Fig. 2) and an outlet (16) that faces toward the passenger space (see col. 1 lines 14-18); and a configuration in which a base (base 24) of an attachment member (adjustable bracket) connects to the air duct (Figs. 3 and 8 disclose the adjustable bracket connected to 12).
Cloutier and Wheeler are considered analogous to the claimed invention because they both are in the field of accessories attached to motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the vehicle of Cloutier to include the invention of Wheeler in order to provide a pressure cooler and ventilator that provides a stream of fresh air to the operator or passenger of a motor vehicle without power or mechanically operated means (Wheeler, col. 1, lines 14-18).
Additionally, Cloutier does not disclose that the diameter of the curved inner surface being greater than the predetermined distance between the base and the free end.
However, Humbler does disclose an attachment member (snap lock pipe mounting clamp 10) having a diameter of a curved inner surface (diameter of hole 14 as depicted by Fig. 2) being greater than a predetermined distance between a base and a free end (at least Figs. 1 and 4 discloses the diameter of hole 14 being greater than distance D between the end of outer leg 12j and outer leg 12i).
Cloutier and Humbler are considered analogous to the claimed invention because they both are in the field of clamps used to attach to bars. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Cloutier to have the geometry of the clamp of Humbler in order to avoid inadvertent decoupling of the air deflector and a bar of a roll cage (Humber, col. 2, lines 41-57)
Regarding claim 20, Cloutier in view of Wheeler and Humbler disclose the invention of claim 19 and the combination further disclose wherein the inlet (14 of Wheeler) faces in a longitudinal direction of the vehicle (Fig. 3 of Wheeler discloses that 14 can be faced in the longitudinal direction of the vehicle. See col. 2, lines 51-61 of Wheeler) and is located ahead of the one of the cage members in the longitudinal direction of the vehicle (14 of Wheeler is capable of being located ahead of an off-road vehicle cage member in the longitudinal direction if invention 10 of Wheeler is mounted on a cage member of an off rode vehicle. see Fig. 1 and col. 2, lines 69-72 of Wheeler), and the outlet (16 of Wheeler) faces in a transverse direction of the vehicle (see Fig. 3 and col. 2, lines 51-61) and is located behind the one of the cage members in the longitudinal direction of the vehicle (16 is capable of being located behind an off-road vehicle cage member in the longitudinal direction if invention 10 is mounted on a cage member of an off road vehicle. See Fig. 1 and col. 2, lines 69-72 of Wheeler).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 17, the art previously used to address the limitations of claim 17 was US 2004/0072533 (Cho) which no longer would be an obvious modification to make to Wheeler. Due to the amended language in claim 14, the scope of the claim changed in a way requiring a new grounds of rejection which modifies Wheeler with the hinge of Chwala. The hinge of Chwala does not contain a spring, and it would not be obvious to one of ordinary skill in the art to modify the hinge of Chwala to include the spring of Cho since the inclusion of such a spring would make it more difficult to clean the vent and fan.
Annotated Figures

    PNG
    media_image1.png
    269
    421
    media_image1.png
    Greyscale

Annotated Figure 1
Annotated Figure 1 is an annotation of Fig. from Wheeler.

    PNG
    media_image2.png
    383
    843
    media_image2.png
    Greyscale

Annotated Figure 2
Annotated Figure 2 is an annotation of Fig. 3 from Wheeler.

    PNG
    media_image3.png
    746
    694
    media_image3.png
    Greyscale

Annotated Figure 3
Annotated Figure 3 is an annotation of Fig. 3 from Durbin.

    PNG
    media_image4.png
    596
    705
    media_image4.png
    Greyscale

Annotated Figure 4
Annotated Figure 4 is an annotation of Fig. 3 from Chwala.

    PNG
    media_image5.png
    929
    1041
    media_image5.png
    Greyscale

Annotated Fig. 5
Annotated Fig. 5 is an annotation of Fig. 1 from Chwala.
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167.  The examiner can normally be reached on Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 4184

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762